Citation Nr: 1046884	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  08-29 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Charleston, 
South Carolina


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment rendered by 
the Labcorp of America Holdings, on August 13, 2007.

2.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment rendered by 
the Grand Strand Regional Medical Center, from October 18, 2007 
to October 31, 2007 and from November 2, 2007 to November 30, 
2007.

3.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment rendered by 
the Inlet Cardiopulmonary & Associates, on August 15, 2007.

4.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment rendered by 
the Georgetown Memorial Hospital, on August 15, 2007.

5.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment rendered by 
the Medical University of South Carolina, from August 16, 2007 to 
August 22, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to September 
1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from March 2008 decisions of the Fee Processing Center 
(FPC) of the Department of Veterans' Affairs Medical Center 
(VAMC) in Charleston, South Carolina which denied entitlement to 
payment or reimbursement of unauthorized medical expenses 
incurred as a result of treatment rendered by the Grand Strand 
Regional Medical Center, from October 18, 2007 to October 31, 
2007 and from November 2, 2007 to November 30, 2007.  In June 
2008, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in September 2008 and 
reissued in October 2008, upon receipt of additional evidence.  
The Veteran filed a timely substantive appeal (via the VA Form 9, 
Appeal to the Board of Veterans' Appeals) in October 2008.  

This matter also comes to the Board on appeal from a September 
2008 decision of the VAMC/FPC which denied entitlement to payment 
or reimbursement of unauthorized medical expenses incurred as a 
result of treatment rendered by the Labcorp of America Holdings, 
on August 13, 2007.  The Veteran filed a NOD in October 2008.  A 
SOC was issued in October 2008 with respect to this issue and the 
Veteran filed a timely substantive appeal (via the VA Form 9, 
Appeal to the Board of Veterans' Appeals) in October 2008.  See 
Archbold v. Brown, 9 Vet. App. 124, 132 (1996) (implicitly 
holding that correspondence which is filed prior to the issuance 
of a SOC and which meets the requirements of a VA Form 9 may be 
construed as an adequate and timely filed substantive appeal).

A claimant for payment or reimbursement under 38 U.S.C.A. § 1725 
must be the entity that furnished the treatment (the vendor), the 
Veteran who paid for the treatment, or the person or organization 
that paid for such treatment on behalf of the Veteran.  38 C.F.R. 
§ 17.1004(a).  Thus, the Veteran has standing in this case.

During the pendency of this appeal, the Board notes that the 
October 2008 SOC included and addressed the claims of entitlement 
to payment or reimbursement of unauthorized medical expenses 
incurred as a result of treatment rendered by the Inlet 
Cardiopulmonary & Associates and the Georgetown Memorial 
Hospital, on August 15, 2007 and by the Medical University of 
South Carolina, from August 16, 2007 to August 22, 2007.  The 
Board notes however, for the reasons discussed in the remand 
below, that these claims were improperly included in the October 
2008 SOC and must be remanded for compliance with due process 
requirements.  

The Veteran testified at a video conference hearing before the 
undersigned Veterans' Law Judge in September 2010.  A transcript 
of that hearing has been associated with the claims file.

The issues of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred as a result of treatment 
rendered by: (1) the Inlet Cardiopulmonary & Associates, on 
August 15, 2007; (2) the Georgetown Memorial Hospital, on August 
15, 2007; and (3) the Medical University of South Carolina, from 
August 16, 2007 to August 22, 2007, are addressed in the REMAND 
portion of the decision below and are REMANDED to the VAMC.  VA 
will notify the Veteran if further action, on his part, is 
required.


FINDINGS OF FACT

1.  The claims filed by the Veteran for treatment rendered by the 
Labcorp of America Holdings, on August 13, 2007, and at the Grand 
Strand Regional Medical Center, from October 18, 2007 to October 
31, 2007 and from November 2, 2007 to November 30, 2007, were 
received on March 3, 2008, within 90 days after the claim was 
denied by the United HealthCare Insurance Company under the 
American Association of Retired Persons (AARP) Personal Health PM 
Plan, on January 31, 2008.

2.  The Veteran received non-emergency treatment by the Labcorp 
of America Holdings, on August 13, 2007, and at the Grand Strand 
Regional Medical Center, from October 18, 2007 to October 31, 
2007 and from November 2, 2007 to November 30, 2007.  

3.  The medical services that the Veteran received by the Labcorp 
of America Holdings, on August 13, 2007, and at the Grand Strand 
Regional Medical Center, from October 18, 2007 to October 31, 
2007 and from November 2, 2007 to November 30, 2007, were not of 
such nature that delay would have been hazardous to his life or 
health, nor were they of such nature that he could not have been 
safely transferred to a VA or other Federal facility.  


CONCLUSIONS OF LAW

1.  Although having filed a timely claim, the criteria for 
payment or reimbursement for unauthorized medical expenses 
incurred as a result of treatment rendered by the Labcorp of 
America Holdings, on August 13, 2007, have not been met.  38 
U.S.C.A. § 1725 (West 2002); Veterans' Mental Health and Other 
Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 
Stat. 4110 (2008); 38 C.F.R. §§ 17.120, 17.1000-17.1008 (2010).  

2.  Although having filed a timely claim, the criteria for 
payment or reimbursement for unauthorized medical expenses 
incurred as a result of treatment rendered by the Grand Strand 
Regional Medical Center, from October 18, 2007 to October 31, 
2007, and from November 2, 2007 to November 30, 2007, have not 
been met.  38 U.S.C.A. § 1725 (West 2002); Veterans' Mental 
Health and Other Care Improvements Act of 2008, Pub. L. No. 110-
387, § 402, 122 Stat. 4110 (2008); 38 C.F.R. §§ 17.120, 17.1000-
17.1008 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the March 2008 and September 2008 decision letters, the VAMC 
notified the Veteran that it had denied payment of the medical 
expenses incurred after his treatment, because it had been 
determined that his claims were not submitted within 90 days of 
his medical care.  In a post-decision letter dated in June 2008, 
the Veteran was provided notice of the VCAA and was informed that 
to substantiate his claim that he need to provide evidence that 
care of services were rendered for an adjudicated service-
connected disability or for any condition of a veteran who had 
been determined to be totally and permanently disabled as a 
result of a service-connected disability, care was rendered in a 
medical emergency of such nature that a delay would have been 
hazardous to life or health, and VA or other federal facilities 
were not available.  Although this notice was incomplete and 
given after the initial denial, the Board finds that such defect 
in VA notice does not constitute prejudicial error because the 
evidence shows actual knowledge on the part of the Veteran and 
his representative as demonstrated during the September 2010 
videoconference hearing.  See Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007).  

Further, in a June 2008 letter to the Veteran, issued on the same 
date as the VCAA letter, VA noted that the claim for payment or 
reimbursement for unauthorized medical expenses incurred as a 
result of treatment rendered by the Grand Strand Regional Medical 
Center, was reconsidered and upheld due to untimely filing.  
Consequently, any error in the sequence of events or content of 
the notice is not shown to prejudice the Veteran or to have any 
effect on the appeal decided herein.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
issue on appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(holding that a party alleging defective notice has the burden of 
showing how the defective notice was harmful).

All relevant evidence necessary for an equitable resolution of 
the issues on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes private medical 
records and statements and testimony from the Veteran and his 
representative.  The Veteran has not indicated that he has any 
further evidence to submit to VA, or which VA needs to obtain.  
There is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of his 
appeal.  All pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2010).

Pertinent Laws and Regulations

The Veterans Millennium Health Care and Benefits Act, Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999), 
provides general authority for the reimbursement of non-VA 
emergency treatment for nonservice-connected disabilities.  See 
38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-1008 (2010), 
as amended by 68 Fed. Reg. 3401-04 (Jan. 24, 2003) (effective 
March 25, 2003).  This law was enacted on November 30, 1999, and 
took effect 180 days after the date of enactment, i.e., May 29, 
2000.  The interim final rule implementing the new statute 
provided that its effective date was May 29, 2000, and that VA 
would make retroactive payments or reimbursements for qualifying 
emergency care furnished on or after that date.  See 66 Fed. Reg. 
36,467 (July 12, 2001).  The final regulation at 38 C.F.R. § 
17.1002(a) through (i) provides a list of nine separate 
prerequisites, which must be met, before VA may advance payment 
or reimbursement for emergency services provided for nonservice-
connected disabilities in non-VA facilities.  

To be eligible for reimbursement under this authority, the 
veteran has to satisfy all of nine of the following conditions:  
(a) the emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public; (b) the claim for payment or reimbursement 
for the initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention would 
have been hazardous to life or health (this standard would be met 
if there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health of 
the individual in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or part); 
(c) a VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center); (d) 
the claim for payment if reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the veteran 
could not have been safely discharged or transferred to a VA or 
other Federal facility; (e) at the time the emergency treatment 
was furnished, the veteran was enrolled in the VA health care 
system and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; (f) the veteran is 
financially liable to the provider of emergency treatment for 
that treatment; (g) the veteran has no coverage under a health-
plan contract for payment or reimbursement, in whole or in part, 
for the emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment is 
barred because of a failure by the veteran or provider to comply 
with the provisions of that health-plan contract, e.g., failure 
to submit a bill or medical records within specified time limits, 
or failure to exhaust appeals of the denial of payment); (h) if 
the condition for which the emergency treatment was furnished was 
caused by an accident or work related injury, the claimant has 
exhausted without success all claims and remedies reasonably 
available to the veteran or provider against a third party for 
payment of such treatment, and the veteran has no contractual or 
legal recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in part, 
the veteran's liability to the provider; and; (i) the veteran is 
not eligible for reimbursement under 38 U.S.C. 1728 for the 
emergency treatment provided (38 (U.S.C. 1728 authorizes VA 
payment or reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive emergency 
treatment for a service-connected disability).  See 38 C.F.R. § 
17.1002.

VA regulations also provide that a claim under the Millennium 
Bill must be filed within 90 days after the latest of the 
following:  (1) July 19, 2001; (2) the date that the Veteran was 
discharged from the facility that furnished the emergency 
treatment; or (3) the date the Veteran finally exhausted, without 
success, action to obtain payment or reimbursement for the 
treatment from a third party.  See 38 C.F.R. § 17.1004(d).

Under 38 C.F.R. § 17.1004(e), if after reviewing a claim the 
decisionmaker determines that additional information is needed to 
make a determination regarding the claim, such official will 
contact the claimant in writing and request additional 
information.  The additional information must be submitted to the 
decisionmaker within 30 days of receipt of the request or the 
claim will be treated as abandoned, except that if the claimant 
within the 30-day period requests in writing additional time, the 
time period for submission of the information may be extended as 
reasonably necessary for the requested information to be 
obtained.

Effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 
and § 1728 were amended.  See Veterans' Mental Health and Other 
Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 
Stat. 4110 (2008).  This bill makes various changes to Veteran's 
mental health care and also addresses other health care related 
matters.  Relevant to the instant case, the new law amends 38 
U.S.C.A. § 1725 and § 1728 to make the payment or reimbursement 
by VA of private treatment mandatory as opposed to discretionary, 
if all of the pertinent criteria outlined above are otherwise 
satisfied.  Specifically, the word "shall" in both statutes was 
changed from the word "may."  Additionally, this amendment added 
a provision, which essentially expands one of the criteria that 
defines the meaning of "emergency treatment" to include treatment 
rendered (1) until such time as the Veteran can be transferred 
safely to a VA facility or other Federal facility and such 
facility is capable of accepting such transfer; or . . . (2) 
until such time as a Department facility or other Federal 
facility accepts such transfer if: (A) at the time the Veteran 
could have been transferred safely to a Department facility or 
other Federal facility, no Department facility or other Federal 
facility agreed to accept such transfer; and (B) the non-
Department facility in which such medical care or services was 
furnished made and documented reasonable attempts to transfer the 
Veteran to a Department facility or other Federal facility.  Id.

The regulations do not require that a Veteran's treatment 
actually be proven emergent from a purely medical standpoint in 
order to qualify for payment or reimbursement.  Rather, it need 
be demonstrated only that the initial evaluation and treatment 
was for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or health, 
that is, placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b); 
see Swinney v. Shinseki, 23 Vet. App. 257 (2009) (to the effect 
that both medical and lay evidence may be considered in a 
prudent-layperson evaluation and that neither 38 U.S.C.A. § 1725 
nor 38 C.F.R. § 17.1002 required a medical finding of an 
emergency).

Analysis

The Veteran contends that he is entitled to medical reimbursement 
for his medical expenses incurred as a result of treatment 
rendered by the Labcorp of America Holdings, on August 13, 2007, 
and by the Grand Strand Regional Medical Center, from October 18, 
2007 to October 31, 2007 and from November 2, 2007 to November 
30, 2007.  

Initially the Board notes that the Veteran filed his claims in a 
timely manner.  The regulation, 38 C.F.R. § 17.1004(d), is clear 
that the beginning of the 90 days commences with, as applicable 
here, the date that the Veteran was discharged from the facility 
that furnished the emergency treatment; or, the date the Veteran 
finally exhausted, without success, action to obtain payment or 
reimbursement for the treatment from a third party.  

In a letter issued on January 31, 2008, the Veteran was informed 
that he was denied coverage by a third party, in this case the 
United HealthCare Insurance Company under the AARP's Personal 
Health PM Plan.  Therefore, the Veteran finally exhausted without 
success, action to obtain payment or reimbursement for the 
treatment from a third party on January 31, 2008.  

With respect to the claim for medical expenses incurred as a 
result of treatment rendered by the Labcorp of America Holdings, 
on August 13, 2007, the Board notes that an application was 
initially received on March 3, 2008, and then subsequently on 
August, 20, 2008.  A decision letter was sent to the Veteran in 
September 2008 denying entitlement to payment or reimbursement 
unauthorized medical expenses incurred as a result of treatment 
rendered by the Labcorp of America Holdings, on August 13, 2007, 
finding that the claim was not timely filed as it was not 
submitted within 90 days of medical care.  The October 2008 SOC 
indicates that an invoice for medical treatment at Labcorp of 
America Holdings for labs on August 13, 2007, was received on 
March 3, 2008, which was returned to the vendor and that 
treatment was not authorized.  The SOC also indicates that a 
decision was issued in March 2008 following the receipt of 
several claims in February 2008 and March 2008.  The Board notes 
however, that the VHA Medical Appeal file is absent of any 
decision with respect to the application received on March 3, 
2008, for medical treatment at Labcorp of America Holdings on 
August 13, 2007.  Despite the fact that the Veteran was issued a 
decision letter in September 2008 following the second receipt of 
his claim on August, 20, 2008, it is clear from the record that 
he filed an initial application on March 3, 2008, for payment or 
reimbursement of unauthorized medical expenses incurred as a 
result of treatment by the Labcorp of America Holdings on August 
13, 2007.  

The Board finds that the Veteran's claims for payment or 
reimbursement of unauthorized medical expenses incurred as a 
result of treatment by the Labcorp of America Holdings and Grand 
Strand Medical Center were received by the VAMC on March 3, 2008, 
which falls within the 90-day period for submission of a claim 
for reimbursement after the date the Veteran finally exhausted, 
without success, action to obtain payment or reimbursement for 
the treatment from a third party, in this case January 31, 2008.  
Accordingly, in this case the 90-day time period commenced on 
January 31, 2008, and the initial claims were received on March 
3, 2008, within 90 days thereafter.  Thus, these claims were 
filed in a timely manner.

After a careful review of the Veterans' Health Administration 
(VHA) Medical Appeal File, Board finds that payment or 
reimbursement for unauthorized medical expenses incurred as a 
result of treatment rendered by the Labcorp of America Holdings 
on August 13, 2007, and by the Grand Strand Regional Medical 
Center, from October 18, 2007 to October 31, 2007 and from 
November 2, 2007 to November 30, 2007, is not warranted as the 
Veteran does not satisfy all of the nine elements of the 
Millennium Act.  In particular, the Board finds that the medical 
services rendered by both the Labcorp of America Holdings on 
August 13, 2007, and the Grand Strand Regional Medical Center, 
from October 18, 2007 to October 31, 2007 and from November 2, 
2007 to November 30, 2007, were not of such nature that delay 
would have been hazardous to his life or health, nor were they of 
such nature that he could not have been safely transferred to a 
VA or other Federal facility.  38 C.F.R. § 17.1002(b).

In this regard, the Board notes that the treatment provided by 
Labcorp of America Holdings on August 13, 2007, was for lab 
testing.  In this September 2010 videoconference hearing, the 
Veteran testified that his heart doctor had taken his blood and 
sent it to Labcorp in August 2007 for blood work to be done, 
which was also right before his operation in August 2007.  The 
medical evidence of record indicates that his heart surgery was 
performed on August 17, 2007, following the services rendered by 
Labcorp of America Holdings on August 13, 2007.  

In addition, a July 2008 response to a VAMC request for records 
reported that the Veteran was not seen in the emergency room at 
the Grand Strand Medical Center and he was seen in outpatient 
treatment for cardiac rehabilitation for which there was no 
dictation or testing done.  Subsequent treatment records from the 
Grand Strand Medical Center from October 2007 to January 2008 
reflect the Veteran was treated for cardiac rehabilitation.  
Finally, the Veteran's testimony in the September 2010 video 
conference hearing specified that he went to the Grand Strand 
Medical Center for two months for rehabilitation following his 
heart surgery.  The regulation indicates, an emergency exists if 
a prudent lay person would have reasonably expected that delay in 
treatment would have been hazardous to life or health.  38 C.F.R. 
§ 17.1002(b); see Swinney v. Shinseki, 23 Vet. App. 257 (2009).  
In this case, the evidence clearly reflects that treatment by 
Labcorp and at the Grand Strand Medical Center was not perceived 
by the Veteran to be hazardous to life or health had it been 
delayed and such laboratory blood work and cardiac rehabilitation 
were not of such nature that he could not have been safely 
transferred to a VA or other Federal facility.  

Thus, as all requirements under 38 U.S.C.A. § 1725 have not been 
satisfied for payment or reimbursement to be authorized as 
required by law, the Board finds that the preponderance of the 
evidence is against the Veteran's claims for payment or 
reimbursement for unauthorized medical expenses incurred as a 
result of treatment rendered by the Labcorp of America Holdings 
on August 13, 2007, and the Grand Strand Regional Medical Center, 
from October 18, 2007 to October 31, 2007 and from November 2, 
2007 to November 30, 2007, and the claims must be denied.  38 
U.S.C.A. § 1725 (West 2002 and Supp. 2010); 38 C.F.R. § 17.1000-
08 (2010).  


ORDER

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred as a result of treatment rendered by the 
Labcorp of America Holdings on August 13, 2007, is denied.

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred as a result of treatment rendered by the Grand 
Strand Regional Medical Center, from October 18, 2007 to October 
31, 2007, and from November 2, 2007 to November 30, 2007, is 
denied.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his discrete claims 
for entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment rendered by: 
(1) the Inlet Cardiopulmonary & Associates, on August 15, 2007; 
(2) the Georgetown Memorial Hospital, on August 15, 2007; and (3) 
the Medical University of South Carolina, from August 16, 2007 to 
August 22, 2007.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 
38 C.F.R. § 3.159 (2010).  

During the pendency of this appeal, the VAMC/FPC received claims 
for payment or reimbursement of unauthorized medical expenses 
incurred as a result of treatment rendered by the Medical 
University of South Carolina, from August 16, 2007 to August 22, 
2007 on September 11, 2008 and on October 8, 2008.  The October 
2008 SOC indicates that, following a receipt of the claim on 
September 11, 2008, a decision was issued on September 11, 2008, 
however, there is no evidence of any such decision in the VHA 
Medical Appeal file.  The October 2008 SOC also indicates that, 
upon receipt of the claim on October 8, 2008, the SOC was re-
issued, to address this claim and additional records.  However, 
there is no evidence of an initial adjudication by a VAMC/FPC 
decision on this issue in the VHA Medical Appeal file.  

In addition, October 2008 SOC indicates that claims were received 
on February 26, 2008 for medical treatment at the Inlet 
Cardiopulmonary & Associates on August 15, 2007 and on March 3, 
2008 for medical treatment at the Georgetown Memorial Hospital on 
August 15, 2007.  The SOC notes that a denial letter was sent to 
the Veteran and the vendor in March 2008.  The Board finds, 
however, that the neither the claims from the Inlet 
Cardiopulmonary & Associates and Georgetown Memorial Hospital for 
treatment on August 15, 2007 nor decisions with respect to these 
claims are in the VHA Medical Appeal file.  

Therefore, as there are no decisions in the VHA Medical Appeal 
file with respect to the claims for entitlement to payment or 
reimbursement of unauthorized medical expenses incurred as a 
result of treatment rendered by: (1) the Inlet Cardiopulmonary & 
Associates, on August 15, 2007; (2) the Georgetown Memorial 
Hospital, on August 15, 2007; and (3) the Medical University of 
South Carolina, from August 16, 2007 to August 22, 2007, the 
Board finds that it was premature for the VAMC/FPC to announce in 
the first instance the denial of these claims in the SOC.  In 
doing so, this action, in effect, foreclosed the Veteran's right 
to exhaust all administrative remedies on the initial stage of 
adjudication and thus, denied the Veteran due process of law.  
See 38 C.F.R. § 3.103 (2010).  

The Board also notes that, while the record contains the first 
few pages of the SOC issued in September 2008, the complete 
September 2008 SOC is not of record.  As such, the VAMC/FPC 
should associate a copy of the September 2008 SOC with the VHA 
Medical Appeal file.

Accordingly, the case is REMANDED for the following action:

1.  The VAMC/FPC should obtain and associate 
with the VHA Medical Appeal file a complete 
copy of the September 2008 SOC, as well the 
applications/invoices and a copy of the March 
2008 denial letter sent the Veteran for 
treatment rendered by (1) the Inlet 
Cardiopulmonary & Associates, on August 15, 
2007; and (2) by the Georgetown Memorial 
Hospital, on August 15, 2007.  The VAMC/FPC 
should document whether or not these 
documents were available.  

2.  If the above-noted records are available 
and associated with the VHA Medical Appeal 
file, the VAMC/FPC should furnish the Veteran 
and his representative, if any, a 
supplemental statement of the case, 
addressing the issues of entitlement to 
payment or reimbursement of unauthorized 
medical expenses incurred as a result of 
treatment rendered by: (1) the Inlet 
Cardiopulmonary & Associates, on August 15, 
2007; (2) the Georgetown Memorial Hospital, 
on August 15, 2007, and be given the 
opportunity to respond thereto, before 
returning said issues to Board.  If the 
above-noted record are no longer available 
and negative documentation is recorded, the 
VAMC/FPC should adjudicate the issues of 
entitlement to payment or reimbursement of 
unauthorized medical expenses incurred as a 
result of treatment rendered by: (1) the 
Inlet Cardiopulmonary & Associates, on August 
15, 2007; (2) the Georgetown Memorial 
Hospital, on August 15, 2007.  If the 
benefits sought on appeal remain denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto, before returning said issues 
to the Board.  

With respect to the claim for entitlement to 
payment or reimbursement of unauthorized 
medical expenses incurred as a result of 
treatment rendered by the Medical University 
of South Carolina, from August 16, 2007 to 
August 22, 2007, the VAMC/FPC should 
adjudicate this claim, and the Veteran should 
be sent written notice of this determination 
and of his right to appeal.  This claim 
should only be returned to the Board if the 
Veteran has perfected a timely appeal for 
such issue, which includes the filing of a 
timely NOD, the issuance of an SOC and a 
timely VA form 9.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


